Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 7 January 2020, is acknowledged.  Claims 108, 126, and 127 are amended therein.  Accordingly, claims 108, 110 – 114, 117, 118, and 120 – 131 are available for active consideration.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 7 October 2020 are hereby withdrawn in light of Applicant’s amendment of the claims, and in consideration of Applicant’s Remarks.
REJECTIONS MAINTAINED 
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 108, 110 – 114, 117, 118, and 120 – 131 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47, 48, 50, 54, 56, 58, and 60 – 66 of co-pending Application No. 15/982,556 (“the ‘556 application”).  
The instant claims have been described supra. 
Claims 47, 48, 50, 54, 56, 58, and 60 – 66 of the ‘556 application are directed to an oral tablet comprising a population of particles and at least one flavor ingredient, the population of particles comprising directly compressible (DC) and non- directly compressible (non-DC) sugar alcohol particles, the non-DC particles providing the tablet with a plurality of discrete non-DC areas formed by single non-DC sugar alcohol particles, or small groups of non-DC sugar alcohol particles, wherein the non-DC sugar alcohol particles have not been granulated prior to tableting, wherein the tablet comprises flavor in an amount of 1-10% by weight of the tablet, wherein the tablet is designed to release at least 50% by weight of the flavor within 20 seconds from onset of mastication, wherein the tablet is designed to disintegrate within 20 seconds from onset of mastication, wherein the oral tablet is designed to disintegrate within 20 seconds of in vivo chewing, wherein the tablet is a chewable tablet, wherein at least 10 % by weight of said population of particles have a particles size below 250 µm, and wherein at least 30 % by weight of said population of particles have a particles size above 500 µm, wherein the non-DC sugar alcohol particles are selected from non-DC particles of erythritol, maltitol, xylitol, and combinations thereof, wherein the non-DC sugar alcohol particles are non-DC erythritol particles, wherein the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet, wherein the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7, and wherein saliva 
Applicant also claims a disintegrating oral tablet suitable for active pharmaceutical ingredients comprising a population of particles, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles, the tablet being designed to turn into liquid within 20 seconds of mastication, as well as a disintegrating oral tablet suitable for active pharmaceutical ingredients comprising a population of particles, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles, the tablet being designed to dissolve within 20 seconds of mastication.  Thus, the enumerated claims of the ‘556 application are drawn to an invention that reads upon present claims 108 – 127 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Claims 108, 110 – 114, 117, 118, and 120 – 131 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 92, 96, 98 – 101, 105 – 108, and 110 – 116 of co-pending Application No. 15/982,810 (“the ‘810 application”).  
The instant claims have been described supra. 
Claims 92, 96, 98 – 101, 105 – 108, and 110 – 116 of the ‘556 application are directed to a tablet dosage form for buccal absorption of active ingredients comprising a population of particles and an active ingredient to be released in the oral cavity for absorption through the oral mucosa, the population of particles comprising directly compressible (DC) and non-directly 
Applicant also claims a tablet dosage form for buccal absorption of active ingredients comprising a population of particles and an active ingredient to be released in the oral cavity for absorption through the oral mucosa, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles, the tablet being designed to turn into liquid within 20 seconds of mastication, as well as a tablet dosage form for buccal absorption of active ingredients comprising a population of particles and an active ingredient to be released in the oral cavity for absorption through the oral mucosa, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles, the tablet being designed to dissolve within 20 seconds of mastication.
Thus, the enumerated claims of the ‘556 application are drawn to an invention that reads upon present claims 108 – 127 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Response to Applicant’s Arguments 
	The Examiner notes that, with respect to the obviousness-type patenting rejections set forth above, Applicants state that “the filing of a terminal disclaimer [at this time] would be premature.”  The Examiner considers this response to be unpersuasive.  Consequently, the obviousness-type double patenting rejections are maintained.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619